Citation Nr: 1430507	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO. 04-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).

[The issues of service connection for an upper respiratory disability, to include chronic obstructive pulmonary disease (COPD), and hypertension will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and three family members


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2008 and July 2009, the Veteran testified at hearings conducted before a Veterans Law Judge (VLJ) and an Acting Veterans Law Judge (AVLJ), respectively. Transcripts of those hearings have been associated with the claims file. 

The June 2008 hearing addressed only the issues of service connection for an upper respiratory disability, to include COPD, and hypertension. The July 2009 hearing addressed those two issues plus entitlement to TDIU. When multiple Board hearings are held as to some, but not all, issues on appeal, the issues not addressed at multiple hearings are docketed separately and decided in a separate decision. Board Chairman's Memorandum, No. 01-11-10 (May 12, 2011). Only those issues addressed at multiple hearings will be decided by a panel decision. Id. Thus, the Veteran's appeal as to entitlement to TDIU has been docketed separately from the remaining issues, which will be addressed in a separate decision.

The Board remanded the issues on appeal for additional development in January 2009, March 2010, November 2012, and September 2013. The directives having been substantially complied with, the matters are again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a separately docketed decision, the Board remanded the Veteran's claims for service connection for an upper respiratory disability, to include COPD, and hypertension. As the issue of entitlement to TDIU is dependent on whether the Veteran's claimed COPD and hypertension are found to be related to his military service, the Board finds it must remand the issue of entitlement to TDIU as it is inextricably intertwined with the Veteran's claims for service connection. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

While on remand, any additional development deemed necessary with respect to the Veteran's claim of entitlement to TDIU should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Conduct any further development deemed necessary with respect to the Veteran's claim for TDIU, to include obtaining a medical opinion concerning the Veteran's current level of functional and occupational impairment resulting from his service-connected disabilities.

2. After the completion of any necessary development, readjudicate the Veteran's claim of entitlement to TDIU in light of the determinations made with respect to the Veteran's separately docketed claims of service connection for hypertension and an upper respiratory disability, to include COPD. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013)

